DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Invention I in the reply filed on August 10, 2021 is acknowledged.
Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities:  
Regarding claim 1, the claim was amended at line 6 to read, “a plurality of drive cables extending from the drive housing and the end effector…”.  As read, one may assume the drive cables extend from the drive housing and end effector to another location.  Applicant may wish to amend line 6 to read, “a plurality of drive cables extending from the drive housing to the end effector” to clarify the drive cables extend from within the drive housing to the end effector.  See also claims 13 and 20 which were similarly amended.
Election/Restrictions
Claims 1-7 and 9-12 are allowable. The restriction requirement between an apparatus and method of use, as set forth in the Office action mailed on August 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 3, 2021 is withdrawn.  Claims 13-17, 19 and 20, directed to a method of use are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the claim objections and withdrawal of the restriction requirement.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658